GIERKE, Judge
(dissenting):
I agree with the majority’s conclusion that the evidence, when construed in the light most favorable to the prosecution, is sufficient for a reasonable trier of fact to have concluded that the victim was sexually abused. I part company from the majority when they conclude that a reasonable trier of fact could also have found beyond a reasonable doubt that appellant was the abuser.
Appellant was a Marine with an impeccable reputation and military record, unlike the grandmother’s boyfriend, acknowledged by the majority opinion to be “a person of ... questionable character.” 34 MJ at 253. Appellant denied under oath that he abused the victim. The victim’s mother, a prosecution witness, testified that on every occasion when the victim was left alone with appellant, the victim was sleeping peacefully when the mother left her and sleeping peacefully when the mother returned. The victim showed no signs of distress or physical pain after being left alone with appellant.
The victim’s mother also testified that when the victim was left with the grandmother’s boyfriend, she was sleeping peacefully when the mother returned. Either the mother was being less than completely truthful or there is yet another possible perpetrator.
The only evidence tending to identify appellant as the abuser is the evidence that both he and the victim had a generic type of gonorrhea which was not further identified. The grandmother’s boyfriend, an equally probable suspect, was not tested for gonorrhea.
Commander (CDR) Yowell, the first medical doctor to examine the victim, testified that he “noted a copious discharge in the vaginal area ... and because of the unusual nature and the large amount of discharge, I obtained a gram stain____” CDR Yowell obtained a medical history from the mother. The mother told CDR Yowell that she had noticed the vaginal discharge 2 days before bringing her to the hospital. Neither CDR Yowell nor any other expert opined how long the victim had been infected when she was examined on January 20, but the clear import of CDR Yowell’s testimony is that she had been infected for a significant time. A “copious discharge” is not consistent with the first onset of symptoms.
Without evidence showing how long the victim had been infected, the evidence regarding the incubation period for gonorrhea does not exclude the grandmother’s boyfriend as an equally probable perpetrator. Narrowing the list of suspects down to two is not enough to prove guilt beyond a reasonable doubt. Accordingly, I dissent.